DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
The claim amendment dated January 21, 2022 has been entered.  Claims 1, 10, and 11 were amended.  Claims 2-7, 9, 13, and 14 are cancelled claims.  Claims 1, 8, 10-12 and 15-22 are pending.
The rejection of claims 1, 8, 10-12, and 20-22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh et al. (US 2003/0118866 A1) in view of Heil et al. (US 2008/0145698 A1) is withdrawn due to the amendment received January 21, 2022.  The claimed light emitting element has been limited to including a light emitting layer consisting only of a single host and light emitting material according to instant formulas (5) to (7).  Oh et al. requires an additional guest material in an amount of 0.01 to 30 wt. % (see Oh et al., par. 59).
The rejection of claims 9 and 17-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh (US 2003/0118866 A1) in view of Heil et al. (US 2008/0145698 A1), and in further view of Ara (US 2003/0027016) is withdrawn due to the amendment received January 21, 2022.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15 and 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh et al. (US 2003/0118866 A1) in view of Heil et al. (US 2008/0145698 A1).
Oh et al. teaches organic electroluminescent devices including a “first host” light emitting layer material of the following formula (see abstract and par. 29, 45):

    PNG
    media_image1.png
    110
    193
    media_image1.png
    Greyscale

In the formula, m+n may be 2 (see par. 30), L groups are taught at par. 35 and 72,  Z may be –A2-Q-A3- (see par. 31) where Q is expressly taught to include the following group encompassing bonding locations on the same pyrene core ring position(s) as required by instant general formulas (5), (6), and (7) (see par. 34 and top of page 5, par. 71):

    PNG
    media_image2.png
    102
    102
    media_image2.png
    Greyscale

The Oh et al. A2 and A3 groups may include heterocyclic groups (see par. 33) per instant “A2” and “A3” divalent groups.  Oh et al. does not appear to exemplify the specific instant 5-membered heterocyclic groups of instant Formula (5), (6) or (7).  In the analogous art of EL device organic compounds, Heil et al. teaches divalent heterocyclic linking groups may include 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected divalent heterocyclic groups as taught by Heil et al. for Oh et al. groups A2 and A3, because Oh et al. clearly defines A2 and A3 as heterocyclic groups and groups the same as claimed are taught in the art as a known divalent heterocyclic ring group by Heil et al.  One would expect to achieve Oh et al. diarylamine compounds having heterocyclic A2 and A3 linking groups as defined with a predictable result and a reasonable expectation of success.  

Allowable Subject Matter
Claims 1, 8, 10-12, and 17-22 are allowed.  The prior art fails to teach a light emitting device having a light emitting layer consisting only of a single host material and only light emitting material according to instant formulas (5) to (7).  Oh et al. (US 2003/0118866 A1), discussed in the prior rejection, requires a further emitting “guest” material that is other than the amine compound in an amount of 0.01-30 wt. % of a light emitting layer (see Oh et al. par. 59).

Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive. 
Regarding the obviousness rejection of claim 15 over Oh in view of Heil, applicant argues secondary reference Heil is “directed to compounds which have a markedly different structure which requires a single atom trivalent central atom”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Heil reference is provided to teach specific heteroaryl groups known in the art (see Heil paragraph 15), since primary reference Oh teaches heteroaryl groups for variables A2 and A3 of the Oh diarylamine formula.  The teaching of example compounds in Heil showing different structures other than structures having the specific heteroaryl groups does not negate the teaching of heteroaryl groups set forth in paragraph 15 of Heil.   The teachings of Heil are not limited to only the showing of preferred embodiment compounds.
Claim 15 is directed to a compound rather than to a device structure.  Accordingly, the arguments directed to the amendment excluding the “guest” material required by an Oh et al. device product is not persuasive to overcome the rejection of compound claim 15.  Dependent claim 16 directed to a device having the compound of claim 15 does not have the same limitations of a light emitting layer as set forth in claim 1.   The material of Oh in view of Heil is for an organic layer between electrodes of a light emitting device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Duan et al., J. Mater. Chem., (2010), Vol. 20, pages 6392-6407 teaches small molecule materials including diarylamine compounds for organic light emitting devices (see Figures).  The reference is considered relevant to the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786